


110 HR 7253 IH: Economic Growth and Financial Stabilization Act of

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7253
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance economic growth and promote the stability of
		  the financial system of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Growth and Financial Stabilization Act of
			 2008.
		2.Zero percent capital
			 gains rate for individuals and corporations
			(a)Zero percent
			 capital gains rate for individuals
				(1)In
			 generalParagraph (1) of
			 section 1(h) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) and subparagraphs
			 (C) and (D), respectively, and by amending subparagraph (B) to read as
			 follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable income);
						.
				(2)Alternative
			 minimum taxParagraph (3) of section 55(b) of such Code is
			 amended by striking subparagraph (C), by redesignating subparagraph (D) as
			 subparagraph (C), and by amending subparagraph (B) to read as follows:
					
						(B)0 percent of the adjusted net capital gain
				(or, if less, taxable excess),
				plus
						.
				(3)Repeal of sunset
			 of reduction in capital gains rates for individualsSection 303
			 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 shall not apply to
			 section 301 of such Act.
				(b)Zero percent
			 capital gains rate for corporations
				(1)In
			 generalSection 1201 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (b) as subsection (c), and by striking
			 subsection (a) and inserting the following new subsections:
					
						(a)General
				ruleIf for any taxable year
				a corporation has a net capital gain, then, in lieu of the tax imposed by
				sections 11, 511, 821(a) or (c), and 831(a), there is hereby imposed a tax (if
				such tax is less than the tax imposed by such sections) which shall consist of
				the sum of—
							(1)a tax computed on
				the taxable income reduced by the amount of the net capital gain, at the rates
				and in the manner as if this subsection had not been enacted,
							(2)0 percent of the
				adjusted net capital gain (or, if less, taxable income),
							(3)25 percent of
				taxable income in excess of the sum of the amounts on which tax is determined
				under the preceding paragraphs of this subsection.
							(b)Definitions and
				special rulesFor purposes of this section—
							(1)In
				generalThe term adjusted net capital gain shall
				have the meaning given such term in section 1(h).
							(2)Dividends taxed
				at net capital gainExcept as
				otherwise provided in this section, the term net capital gain
				has the meaning given such term in section
				1(h)(11).
							.
				(2)Alternative
			 minimum taxSection 55(b) of such Code is amended by adding at
			 the end the following new paragraph:
					
						(4)Maximum rate of
				tax on net capital gain of corporationsThe amount determined
				under paragraph (1)(B)(i) shall not exceed the sum of—
							(A)the amount
				determined under such paragraph computed at the rates and in the same manner as
				if this paragraph had not been enacted on the taxable excess reduced by the net
				capital gain, plus
							(B)the amount
				determined under section
				1201.
							.
				(3)Technical
			 amendments
					(A)Section 1445(e)(1)
			 of such Code is amended by striking 35 percent (or, to the extent
			 provided in regulations, 15 percent) and inserting 0
			 percent.
					(B)Section 1445(e)(2)
			 of such Code is amended by striking 35 percent and inserting
			 0 percent.
					(C)Section
			 7518(g)(6)(A) of such Code is amended by striking 15 percent (34 percent
			 in the case of a corporation) and inserting 0 percent
			 .
					(D)Section
			 607(h)(6)(A) of the Merchant Marine Act, 1936 is amended by striking 15
			 percent (34 percent in the case of a corporation) and inserting
			 0 percent.
					(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(2)WithholdingThe
			 amendments made by subparagraphs (A) and (B) of subsection (b)(3) shall take
			 apply to dispositions and distributions after the date of the enactment of this
			 Act.
				3.Reduction in top
			 corporate marginal rate
			(a)In
			 generalParagraph (1) of
			 section 11(b) of the Internal Revenue Code of 1986 is amended—
				(1)by adding
			 and at the end of subparagraph (A),
				(2)by striking
			  but does not exceed $75,000, in subparagraph (B) and inserting
			 a period,
				(3)by striking
			 subparagraphs (C) and (D), and
				(4)by striking
			 $11,750 and all that follows and inserting
			 $5,000..
				(b)Conforming
			 amendments
				(1)Section 11(b)(2)
			 of such Code is amended by striking 35 percent and inserting
			 28 percent.
				(2)Section
			 833(b)(1)(A) of such Code is amended by striking 25 percent and
			 inserting 20 percent.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Distressed Assets
			 Loan Fund
			(a)EstablishmentThere is established in the Department of
			 the Treasury a Distressed Assets Loan Fund (hereafter in this section referred
			 to as the Fund) under the control of the Secretary of the
			 Treasury for the purpose of making loans available to depository institutions
			 with distressed assets at low rates of interest under terms prescribed by the
			 Secretary and in a manner provided in the regulations prescribed under
			 subsection (b).
			(b)RegulationsThe
			 Secretary shall prescribe regulations to define terms used in this section and
			 establish an administration for the Fund.
			5.Increase in maximum
			 amount of deposit insurance and share insurance
			(a)Standard maximum
			 deposit insurance amount increasedSection 11(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1821(a)) is amended—
				(1)in subparagraph
			 (E), by striking $100,000 and all that follows through the end
			 of the subparagraph and inserting $250,000.; and
				(2)in subparagraph (F)(i)(I), by striking
			 $100,000 and inserting $250,000.
				(b)Standard maximum
			 share insurance amount increasedSection 207(k)(5) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k)(5)) is amended by striking $100,000
			 and inserting $250,000.
			6.Gain or loss from sale
			 or exchange of certain preferred stock
			(a)In
			 generalFor purposes of the Internal Revenue Code of 1986, gain
			 or loss from the sale or exchange of any applicable preferred stock by any
			 applicable financial institution shall be treated as ordinary income or
			 loss.
			(b)Applicable
			 preferred stockFor purposes of this section, the term
			 applicable preferred stock means any stock—
				(1)which is preferred
			 stock in—
					(A)the Federal
			 National Mortgage Association, established pursuant to the Federal National
			 Mortgage Association Charter Act (12 U.S.C. 1716 et seq.), or
					(B)the Federal Home
			 Loan Mortgage Corporation, established pursuant to the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1451 et seq.), and
					(2)which—
					(A)was held by the
			 applicable financial institution on September 6, 2008, or
					(B)was sold or
			 exchanged by the applicable financial institution on or after January 1, 2008,
			 and before September 7, 2008.
					(c)Applicable
			 financial institutionFor purposes of this section:
				(1)In
			 generalExcept as provided in paragraph (2), the term
			 applicable financial institution means—
					(A)a financial
			 institution referred to in section 582(c)(2) of the Internal Revenue Code of
			 1986, or
					(B)a depository
			 institution holding company (as defined in section 3(w)(1) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(w)(1))).
					(2)Special rules for
			 certain salesIn the case of—
					(A)a sale or exchange
			 described in subsection (b)(2)(B), an entity shall be treated as an applicable
			 financial institution only if it was an entity described in subparagraph (A) or
			 (B) of paragraph (1) at the time of the sale or exchange, and
					(B)a sale or exchange
			 after September 6, 2008, of preferred stock described in subsection (b)(2)(A),
			 an entity shall be treated as an applicable financial institution only if it
			 was an entity described in subparagraph (A) or (B) of paragraph (1) at all
			 times during the period beginning on September 6, 2008, and ending on the date
			 of the sale or exchange of the preferred stock.
					(d)Special rule for
			 certain property not held on September 6, 2008The Secretary of
			 the Treasury or the Secretary's delegate may extend the application of this
			 section to all or a portion of the gain or loss from a sale or exchange in any
			 case where—
				(1)an
			 applicable financial institution sells or exchanges applicable preferred stock
			 after September 6, 2008, which the applicable financial institution did not
			 hold on such date, but the basis of which in the hands of the applicable
			 financial institution at the time of the sale or exchange is the same as the
			 basis in the hands of the person which held such stock on such date, or
				(2)the applicable
			 financial institution is a partner in a partnership which—
					(A)held such stock on
			 September 6, 2008, and later sold or exchanged such stock, or
					(B)sold or exchanged
			 such stock during the period described in subsection (b)(2)(B).
					(e)Regulatory
			 authorityThe Secretary of the Treasury or the Secretary's
			 delegate may prescribe such guidance, rules, or regulations as are necessary to
			 carry out the purposes of this section.
			(f)Effective
			 dateThis section shall apply to sales or exchanges occurring
			 after December 31, 2007, in taxable years ending after such date.
			
